Title: To George Washington from Colonel Israel Shreve, 23 May 1779
From: Shreve, Israel
To: Washington, George



Sir
Elizabethtown [N.J.] May 23rd 1779

Col. Van Dyke a Sagooned Officer of the Refugees Came out of new york yesterday to meet his Wife agreeable to a promise from Gen. Maxwell.
She was Conducted Hither by Col. Henry Van Dyke of the Somerset Malitia, and Brother to Mrs Van Dyke, who upon a Conference with the tory Col: was informed by him that the Enemy had Collected their whole force, Except their out Guards, he Says to the Number of five thousand, who were under marching Orders, and that Gen. Clinton had Lately Got Intillegence that ten of Our Regiments had marched from head Quarters to the Southward, that it was Rumered in New York that Sir Harry meant to Come to this State, to take the Advantage of the Weakness of Our Army &c. This Intillegence I Send Just as I Got it, But from Several other Channels I have Reason to beleave the Enemy are Actually prepareing for an Expedition Some where, as they are fixing the tholes of their flat Boats with Spun Yarn &c., to prevent Noise in Rowing.
By order of Gen. Maxwell, tents for my Regiment was Drawn at Morris town, and yesterday Sent to this place, But not a Single waggon at my Command to Move Baggage or any thing Else Should any thing Happen. I have wrote to Gen. Green on the Subject. But thought Best to Just mention it to your Excy, Should the Enemy Attempt to Land near this place. we have No Alarm Guns to fire, But Shall Send the Earliest Intillegence, Possable. I am with Great Respect your Excys Most Obedient Humble Servt
I. Shreve Colo:
